IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


THEODORE M. DUNN AND LORI N.           : No. 551 MAL 2016
DUNN                                   :
                                       :
                                       : Petition for Allowance of Appeal from
            v.                         : the Order of the Commonwealth Court
                                       :
                                       :
MIDDLETOWN TOWNSHIP ZONING             :
HEARING BOARD                          :
                                       :
                                       :
                                       :
RENOVAH CONSTRUCTION                   :
CO.,                                   :
             Intervenor                :
                                       :
PETITION OF: RENOVAH                   :
CONSTRUCTION CO.,                      :
                                       :
                    Intervenor         :


                                  ORDER



PER CURIAM

      AND NOW, this 29th day of November, 2016, the Petition for Allowance of

Appeal is DENIED.